                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 UNITED STATES OF AMERICA,                                                                 Plaintiff,

 V.                                                          Criminal Action No. 3: 17-cr-37-DJH

 CHEROSCO BREWER,                                                                        Defendant.

                                            ** ** *
                                       JURY INSTRUCTIONS

                                       INSTRUCTION NO. 1

       Members of the jury, now it is time for me to instruct you about the law that you must

follow in deciding this case.

       I will start by explaining your duties and the general rules that apply in every criminal case.

       Then I will explain the elements, or parts, of the crime that the defendant is accused of

committing.

       Then I will explain some rules that you must use in evaluating particular testimony and

evidence.

       And last, I will explain the rules that you must follow during your deliberations in the jury

room, and the possible verdicts that you may return.

       Please listen very carefully to everything I say. Keep in mind that you will have a copy of

these instructions in the jury room.




                                                  1
                                     INSTRUCTION NO. 2

       You have two main duties as jurors. The first one is to decide what the facts are from the

evidence that you saw and heard here in court. Deciding what the facts are is your job, not mine,

and nothing that I have said or done during this trial was meant to influence your decision about

the facts in any way.

       Your second duty is to take the law that I give you, apply it to the facts, and decide if the

government has proved the defendant guilty beyond a reasonable doubt. It is my job to instruct

you about the law, and you are bound by the oath that you took at the beginning of the trial to

follow the instructions that I give you, even if you personally disagree with them. This includes

the instructions that I gave you before and during the trial, and these instructions.       All the

instructions are important, and you should consider them together as a whole.

       The lawyers have talked about the law during their arguments. But if what they said is

different from what I say, you must follow what I say. What I say about the law controls.

       Perform these duties fairly. Do not let any bias, sympathy or prejudice that you may feel

toward one side or the other influence your decision in any way.




                                                 2
                                       INSTRUCTION NO. 3

        As you know, the defendant has pleaded not guilty to the crime charged in the indictment.

The indictment is not any evidence at all of guilt. It is just the formal way that the government

tells the defendant what crime he is accused of committing. It does not even raise any suspicion

of guilt.

        Instead, the defendant starts the trial with a clean slate, with no evidence at all against him,

and the law presumes that he is innocent. This presumption of innocence stays with him unless

the government presents evidence here in court that overcomes the presumption, and convinces

you beyond a reasonable doubt that he is guilty.

        This means that the defendant has no obligation to present any evidence at all, or to prove

to you in any way that he is innocent. It is up to the government to prove that he is guilty, and this

burden stays on the government from start to finish. You must find the defendant not guilty unless

the government convinces you beyond a reasonable doubt that he is guilty.

            The government must prove every element of the crime charged beyond a reasonable

doubt. Proof beyond a reasonable doubt does not mean proof beyond all possible doubt. Possible

doubts or doubts based purely on speculation are not reasonable doubts. A reasonable doubt is a

doubt based on reason and common sense. It may arise from the evidence, the lack of evidence,

or the nature of the evidence.

            Proof beyond a reasonable doubt means proof which is so convincing that you would not

hesitate to rely and act on it in making the most important decisions in your own lives. If you are

convinced that the government has proved the defendant guilty beyond a reasonable doubt, say so

by returning a guilty verdict. If you are not convinced, say so by returning a not guilty verdict.




                                                    3
                                     INSTRUCTION NO. 4

       You must make your decision based only on the evidence that you saw and heard here in

court. Do not let rumors, suspicions, or anything else that you may have seen or heard outside of

court influence your decision in any way.

       The evidence in this case includes only what the witnesses said while they were testifying

under oath; the exhibits that I allowed into evidence; and the stipulations that the lawyers agreed

to.

       Nothing else is evidence. The lawyers ' statements and arguments are not evidence. Their

questions and objections are not evidence. My legal rulings are not evidence. And my comments

and questions are not evidence.

       During the trial I did not let you hear the answers to some of the questions that the lawyers

asked. I also ruled that you could not see some of the exhibits that the lawyers wanted you to see.

And sometimes I ordered you to disregard things that you saw or heard, or I struck things from the

record. You must completely ignore all of these things. Do not even think about them. Do not

speculate about what a witness might have said or what an exhibit might have shown. These things

are not evidence, and you are bound by your oath not to let them influence your decision in any

way.

       Make your decision based only on the evidence, as I have defined it here, and nothing else.




                                                 4
                                     INSTRUCTION NO. 5

       You should use your common sense in weighing the evidence. Consider it in light of your

everyday experience with people and events, and give it whatever weight you believe it deserves.

If your experience tells you that certain evidence reasonably leads to a conclusion, you are free to

reach that conclusion.




                                                  5
                                          INSTRUCTION NO. 6

       Now, some of you may have heard the terms "direct evidence" and "circumstantial

evidence."

       Direct evidence is simply evidence like the testimony of an eyewitness which, if you

believe it, directly proves a fact. If a witness testified that he saw it raining outside, and you

believed him, that would be direct evidence that it was raining.

       Circumstantial evidence is simply a chain of circumstances that indirectly proves a fact. If

someone walked into the courtroom wearing a raincoat covered with drops of water and carrying

a wet umbrella, that would be circumstantial evidence from which you could conclude that it was

raining.

           It is your job to decide how much weight to give the direct and circumstantial evidence.

The law makes no distinction between the weight that you should give to either one, or say that

one is any better evidence than the other. You should consider all the evidence, both direct and

circumstantial, and give it whatever weight you believe it deserves.




                                                   6
                                      INSTRUCTION NO. 7

       Another part of your job as jurors is to decide how cre<;iible or believable each witness was.

This is your job, not mine. It is up to you to decide if a witness's testimony was believable, and

how much weight you think it deserves. You are free to believe everything that a witness said, or

only part of it, or none of it at all. But you should act reasonably and carefully in making these

decisions.

       Let me suggest some things for you to consider in evaluating each witness' s testimony.

       (a) Ask yourself if the witness was able to clearly see or hear the events. Sometimes even

an honest witness may not have been able to see or hear what was happening, and may make a

mistake.

       (b) Ask yourself how good the witness' s memory seemed to be. Did the witness seem able

to accurately remember what happened?

       (c) Ask yourself if there was anything else that may have interfered with the witness ' s

ability to perceive or remember the events.

       (d) Ask yourself how the witness acted while testifying. Did the witness appear honest?

Or did the witness appear to be lying?

       (e) Ask yourself if the witness had any relationship to the government or the defendant, or

anything to gain or lose from the case, that might influence the witness' s testimony. Ask yourself

if the witness had any bias, or prejudice, or reason for testifying that might cause the witness to lie

or to slant the testimony in favor of one side or the other.

        (f) Ask yourself if the witness testified inconsistently while on the witness stand, or if the

witness said or did something (or failed to say or do something) at any other time that is

inconsistent with what the witness said while testifying. If you believe that the witness was



                                                   7
inconsistent, ask yourself if this makes the witness's testimony less believable. Sometimes it may;

other times it may not. Consider whether the inconsistency was about something important, or

about some unimportant detail. Ask yourself if it seemed like an innocent mistake, or if it seemed

deliberate.

        (g) And ask yourself how believable the witness's testimony was in light of all the other

evidence. Was the witness's testimony supported or contradicted by other evidence that you found

believable?   If you believe that a witness ' s testimony was contradicted by other evidence,

remember that people sometimes forget things, and that even two honest people who witness the

same event may not describe it exactly the same way.

        These are only some of the things that you may consider in deciding how believable each

witness was. You may also consider other things that you think shed some light on the witness ' s

believability. Use your common sense and your everyday experience in dealing with other people.

And then decide what testimony you believe, and how much weight you think it deserves.




                                                 8
                                      INSTRUCTION NO. 8

       One more point about the witnesses. Sometimes jurors wonder if the number of witnesses

who testified makes any difference.

       Do not make any decisions based only on the number of witnesses who testified. What is

more important is how believable the witnesses were, and how much weight you think their

testimony deserves. Concentrate on that, not the numbers.




                                               9
                                        INSTRUCTION NO. 9

        There is one more general subject that I want to talk to you about before I begin explaining

the elements of the crime charged.

        The lawyers for both sides objected to some of the things that were said or done during the

trial. Do not hold that against either side. The lawyers have a duty to object whenever they think

that something is not permitted by the rules of evidence. Those rules are designed to make sure

that both sides receive a fair trial.

        And do not interpret my rulings on their objections as any indication of how I think the

case should be decided. My rulings were based on the rules of evidence, not on how I feel about

the case. Remember that your decision must be based only on the evidence that you saw and heard

here in court.




                                                 10
                                     INSTRUCTION NO. 10

       That concludes the part of my instructions explaining your duties and the general rules that

apply in every criminal case. In a moment, I will explain the elements of the crimes that the

defendant is accused of committing.

       But before I do that, I want to emphasize that the defendant is only on trial for the particular

crimes charged in the indictment (and the lesser charges that I will explain to you). Your job is

limited to deciding whether the government has proved the crimes charged (or one of those lesser

charges).




                                                  11
                                     INSTRUCTION NO. 11

       The defendant has been charged with several crimes. The number of charges is no evidence

of guilt, and this should not influence your decision in any way. It is your duty to separately

consider the evidence that relates to each charge, and to return a separate verdict for each one. For

each charge, you must decide whether the government has presented proof beyond a reasonable

doubt that the defendant is guilty of that particular charge.

       Your decision on one charge, whether it is guilty or not guilty, should not influence your

decision on any of the other charges.




                                                  12
                                     INSTRUCTION NO. 12

       The defendant was charged in a four-count indictment. Only three of those charges are

now before you. Do not speculate about why the remaining charge is not part of this trial.

       The defendant is on trial only for Counts 2, 3, and 4 of the indictment. You may consider

the evidence presented only as it relates to those counts.




                                                  13
                                    INSTRUCTION NO. 13

                      Possession of Marijuana with Intent to Distribute

       The defendant is charged with the crime of possessing marijuana with intent to distribute.

Marijuana is a controlled substance. For you to find the defendant guilty of this crime, you must

find that the government has proved each and every one of the following elements beyond a

reasonable doubt:

       (a) First, the defendant knowingly or intentionally possessed marijuana.

       (b) Second, the defendant intended to distribute marijuana.

Now I will give you more detailed instructions on some of these terms.

       To have "knowingly" possessed the marijuana, the defendant did not have to know that the

substance was marijuana. It is enough that the defendant knew that it was some kind of controlled

substance. Further, the defendant did not have to know how much marijuana he possessed. It is

enough that the defendant knew that he possessed some quantity of marijuana.

       The phrase "intended to distribute" means the defendant intended to deliver or transfer a

controlled substance sometime in the future. The term distribute includes the actual, constructive,

or attempted transfer of a controlled substance. To distribute a controlled substance, there need

not be an exchange of money.

       In determining whether the defendant had the intent to distribute, you may consider all the

facts and circumstances shown by the evidence, including the defendant' s words and actions.

Intent to distribute can be inferred from the possession of a large quantity of drugs, too large for

personal use alone. You may also consider the estimated street value of the drugs, the purity of

the drugs, the manner in which the drugs were packaged, the presence or absence of a large amount




                                                 14
of cash, the presence or absence of weapons, and the presence or absence of equipment used for

the sale of drugs. The law does not require you to draw such an inference, but you may draw it.

       If you are convinced that the government has proved all of these elements, say so by

returning a guilty verdict on this charge. If you have a reasonable doubt about any one of these

elements, then you must find the defendant not guilty of this charge.




                                                15
                                     INSTRUCTION NO. 14

                      Lesser Included Offense - Possession of Marijuana

       If you find the defendant not guilty of possession of marijuana with intent to distribute, or

if after making every reasonable effort to reach a unanimous verdict on that charge, you find that

you cannot agree, then you must go on to consider whether the government has proved the lesser

charge of possession of marijuana.

       The difference between these two crimes is that to convict the defendant of the lesser

charge of possession of marijuana, the government does not have to prove that he intended to

distribute the marijuana. This is an element of the greater charge, but not the lesser charge.

       For you to find the defendant guilty of possession of marijuana, the government must prove

each and every one of the following elements beyond a reasonable doubt:

       (a)     First, that the defendant possessed marijuana.

       (b)     Second, that he did so knowingly or intentionally.

       To have "knowingly" possessed the marijuana, the defendant did not have to know that the

substance was marijuana. It is enough that the defendant knew that it was some kind of controlled

substance. Further, the defendant did not have to know how much marijuana he possessed. It is

enough that the defendant knew that he possessed some quantity of marijuana.

       If you are convinced that the government has proved all of these elements, say so by

returning a guilty verdict on this charge. If you have a reasonable doubt about any one of these

elements, then you must find the defendant not guilty of this charge.




                                                 16
                                       INSTRUCTION NO. 15

             Possession of a Firearm in Furtherance of a Drug-Trafficking Crime

       The defendant is charged with violating federal law by possessing a firearm in furtherance

of a drug-trafficking crime.

       For you to find the defendant guilty of this crime, you must find that the government has

proved each and every one of the fo llowing elements beyond a reasonable doubt:

       (a)        First, that the defendant committed the crime of possession of marijuana with intent

to distribute. Possession of marijuana with intent to distribute is a drug-trafficking crime which

may be prosecuted in a court of the United States.

       (b)        Second, that the defendant knowingly possessed a firearm.

       (c)        Third, that the possession of the firearm was in furtherance of the cnme of

possession of marijuana with intent to distribute.

Now I will give you more detailed instructions on some of these terms.

       The term "firearm" means any weapon which will or is designed to or may readily be

converted to expel a projectile by the action of an explosive. The firearm need not be loaded. The

government and the defendant have agreed that the Glock 22, .40 caliber, semi-automatic pistol,

serial number HVP337, introduced as Government's Exhibit 4 is a "firearm" for purposes of this

element in that it expels a projectile by the action of an explosive. You must therefore accept this

fact as proved.

       The term "knowingly" means voluntarily and intentionally, and not because of mistake or

accident.

       The term "in furtherance of' means that the firearm was possessed to advance or promote

the crime of possession of marijuana with intent to distribute. In deciding whether the firearm was



                                                   17
possessed to advance or promote that crime, you may consider these factors: (1) whether the

firearm was strategically located so that it was quickly and easily available for use; (2) whether

the firearm was loaded; (3) the type of weapon; (4) the type of drug-trafficking crime; and (5) the

time and circumstances under which the firearm was found. This list is not exhaustive.

       If you are convinced that the government has proved all of these elements, say so by

returning a guilty verdict on this charge. If you have a reasonable doubt about any of these

elements, then you must find the defendant not guilty of this charge.




                                                 18
                                    INSTRUCTION NO. 16

                        Possession of Cocaine with Intent to Distribute

       The defendant is charged with the crime of possession of cocaine with intent to distribute.

Cocaine is a controlled substance. For you to find the defendant guilty of this crime, you must

find that the government has proved each and every one of the following elements beyond a

reasonable doubt:

       (a) First, the defendant knowingly or intentionally possessed cocaine.

       (b) Second, the defendant intended to distribute cocaine.

Now I will give you more detailed instructions on some of these terms.

       To have "knowingly" possessed the cocaine, the defendant did not have to know that the

substance was cocaine. It is enough that the defendant knew that it was some kind of controlled

substance. Further, the defendant did not have to know how much cocaine he possessed. It is

enough that the defendant knew that he possessed some quantity of cocaine.

       The phrase "intended to distribute" means the defendant intended to deliver or transfer a

controlled substance sometime in the future . The term distribute includes the actual, constructive,

or attempted transfer of a controlled substance. To distribute a controlled substance, there need

not be an exchange of money.

       In determining whether the defendant had the intent to distribute, you may consider all the

facts and circumstances shown by the evidence, including the defendant's words and actions.

Intent to distribute can be inferred from the possession of a large quantity of drugs, too large for

personal use alone. You may also consider the estimated street value of the drugs, the purity of

the drugs, the manner in which the drugs were packaged, the presence or absence of a large amount

of cash, the presence or absence of weapons, and the presence or absence of equipment used for

the sale of drugs. The law does not require you to draw such an inference, but you may draw it.

                                                 19
       If you are convinced that the government has proved all of these elements, say so by

returning a guilty verdict on this charge. If you have a reasonable doubt about any one of these

elements, then you must find the defendant not guilty of this charge.




                                                20
                                     INSTRUCTION NO. 17

                       Lesser Included Offense - Possession of Cocaine

       If you find the defendant not guilty of possession of cocaine with intent to distribute, or if

after making every reasonable effort to reach a unanimous verdict on that charge, you find that

you cannot agree, then you must go on to consider whether the government has proved the lesser

charge of possession of cocaine.

       The difference between these two crimes is that to convict the defendant of the lesser

charge of possession of cocaine, the government does not have to prove intent to distribute. This

is an element of the greater charge, but not the lesser charge.

       For you to find the defendant guilty of the lesser charge, you must find that the government

has proved each and every one of the following elements beyond a reasonable doubt:

       First, the defendant possessed cocaine.

       Second, the defendant did so knowingly or intentionally.

       To have "knowingly" possessed the cocaine, the defendant did not have to know that the

substance was cocaine. It is enough that the defendant knew that it was some kind of controlled

substance. Further, the defendant did not have to know how much cocaine he possessed. It is

enough that the defendant knew that he possessed some quantity of cocaine.

       If you are convinced that the government has proved all of these elements, say so by

returning a guilty verdict on this charge. If you have a reasonable doubt about any one of these

elements, then you must find the defendant not guilty of this charge.

        If you are convinced that the government has proved all of these elements, say so by

returning a guilty verdict on this charge. If you have a reasonable doubt about any one of these

elements, then you must find the defendant not guilty of this charge.



                                                  21
                                   INSTRUCTION NO. 18

       Next, I want to say a word about the dates mentioned in the indictment.

       The indictment charges that the crimes happened "on or about" November 11 and 12, 2015.

The government does not have to prove that the crimes happened on those exact dates. But the

government must prove that the crimes happened reasonably close to those dates.




                                               22
                                      INSTRUCTION NO. 19

       Next, I want to explain something about proving a defendant' s state of mind.

       Ordinarily, there is no way that a defendant's state of mind can be proved directly, because

no one can read another person' s mind and tell what that person is thinking.

       But a defendant's state of mind can be proved indirectly from the surrounding

circumstances. This includes things like what the defendant said, what the defendant did, how the

defendant acted, and any other facts or circumstances in evidence that show what was in the

defendant's mind.

       You may also consider the natural and probable results of any acts that the defendant

knowingly did, and whether it is reasonable to conclude that the defendant intended those results.

This, of course, is all for you to decide.




                                                23
                                    INSTRUCTION NO. 20

       Next, I want to explain something about proving a defendant's knowledge.

       No one can avoid responsibility for a crime by deliberately ignoring the obvious. If you

are convinced that the defendant deliberately ignored a high probability that there was contraband

inside the vehicle, then you may find that he knew he possessed the drugs.

       But to find this, you must be convinced beyond a reasonable doubt that the defendant was

aware of a high probability that there was contraband inside the vehicle, and that the defendant

deliberately closed his eyes to what was obvious. Carelessness, or negligence, or foolishness on

his part is not the same as knowledge, and is not enough to convict. This, of course, is all for you

to decide.




                                                 24
                                      INSTRUCTION NO. 21

       Next, I want to explain something about possession. The government does not necessarily

have to prove that the defendant physically possessed the controlled substance or firearm for you

to find him guilty of the crimes I just described. The law recognizes two kinds of possession:

actual possession and constructive possession. Either one of these, if proved by the government,

is enough to convict.

       To establish actual possession, the government must prove that the defendant had direct,

physical control over the controlled substance or firearm, and knew that he had control of it.

       To establish constructive possession, the government must prove that the defendant had

the right to exercise physical control over the controlled substance or firearm, and knew that he

had this right, and that he intended to exercise physical control over the controlled substance or

firearm at some time, either directly or through other persons.

       For example, if you left something with a friend intending to come back later and pick it

up, or intending to send someone else to pick it up for you, you would have constructive possession

of it while it was in the actual possession of your friend .

       But understand that just being present where something is located does not equal

possess10n. The government must prove that the defendant had actual or constructive possession

of the controlled substance or firearm, and knew that he did, for you to find him guilty of the crime.

This, of course, is all for you to decide.




                                                  25
                                     INSTRUCTION NO. 22

       One more thing about possession. The government does not have to prove that the

defendant was the only one who had possession of the controlled substance or firearm. Two or

more people can together share actual or constructive possession over property. And if they do,

both are considered to have possession as far as the law is concerned.

       But remember that just being present with others who had possession is not enough to

convict.   The government must prove that the defendant had either actual or constructive

possession of the controlled substance or firearm, and knew that he did, for you to find him guilty

of the crime. This, again, is all for you to decide.




                                                  26
                                     INSTRUCTION NO. 23

       Although the indictment charges that the statute was violated by acts that are connected by

the word "and," it is sufficient if the evidence establishes a violation of the statute by any one of

the acts charged. Of course, this must be proved beyond a reasonable doubt.




                                                 27
                                   INSTRUCTION NO. 24

       That concludes the part of my instructions explaining the elements of the crime. Next I

will explain some rules that you must use in considering some of the testimony and evidence.




                                               28
                                         INSTRUCTION NO. 25

       A defendant has an absolute right not to testify. The fact that he did not testify cannot be

considered by you in any way. Do not even discuss it in your deliberations.

       Remember that it is up to the government to prove the defendant guilty beyond a reasonable

doubt. It is not up to the defendant to prove that he is innocent.




                                                  29
                                   INSTRUCTION NO. 26

       You have heard the testimony of LMPD Detective Kevin McKinney, who testified as an

opinion witness.

       You do not have to accept Detective McKinney' s opinion. In deciding how much weight

to give it, you should consider the witness's qualifications and how he reached his conclusions.

Also consider the other factors discussed in these instructions for weighing the credibility of

witnesses.

       Remember that you alone decide how much of a witness's testimony to believe, and how

much weight it deserves.




                                               30
                                    INSTRUCTION NO. 27

       You have heard the testimony of LMPD Detective Chad Stewart, who testified to both facts

and opinions. Each of these types of testimony should be given the proper weight.

       As to the testimony on facts, consider the factors discussed earlier in these instructions for

weighing the credibility of witnesses.

       As to the testimony on opinions, you do not have to accept Detective Stewart's opinion.

In deciding how much weight to give it, you should consider the witness's qualifications and how

he reached his conclusions along with the other factors discussed in these instructions for weighing

the credibility of witnesses.

       Remember that you alone decide how much of a witness' s testimony to believe, and how

much weight it deserves.




                                                 31
                                      INSTRUCTION NO. 28

       You have heard the testimony of Stephanie Sears. You have also heard that before this

trial she was convicted of a crime.

       This earlier conviction was brought to your attention only as one way of helping you decide

how believable her testimony was. Do not use it for any other purpose. It is not evidence of

anything else.




                                                32
                                     INSTRUCTION NO. 29

       That concludes the part of my instructions explaining the rules for considering some of the

testimony and evidence. Now let me finish up by explaining some things about your deliberations

in the jury room, and your possible verdicts.

       The first thing that you should do in the jury room is choose someone to be your foreperson.

This person will help to guide your discussions, and will speak for you here in court.

       Once you start deliberating, do not talk to the jury officer, or to me, or to anyone else except

each other about the case. If you have any questions or messages, you must write them down on

a piece of paper, sign them, and then give them to the jury officer. The officer will give them to

me, and I will respond as soon as I can. I may have to talk to the lawyers about what you have

asked, so it may take me some time to get back to you. Any questions or messages normally

should be sent to me through your foreperson.

       All of the evidence will be sent back with you, except for the firearm, drugs, and currency.

If you want to see any of those exhibits, you may send me a message, and those exhibits will be

provided to you.

       One more thing about messages. Do not ever write down or tell anyone, including me,

how you stand on your votes. For example, do not write down or tell anyone that you are split 6-

6, or 8-4, or whatever your vote happens to be. That should stay secret until you are finished.




                                                  33
                                     INSTRUCTION NO. 30

       Remember that you must make your decision based only on the evidence that you saw and

heard here in court.

       During your deliberations, you must not communicate with or provide any information to

anyone by any means about this case. You may not use any electronic device or media, such as a

telephone, cell phone, smart phone, or tablet, computer, the Internet, any Internet service, or any

text or instant messaging service, any Internet chat room, blog, or website such as Facebook,

Instagram, MySpace, Linkedin, YouTube or Twitter, to communicate to anyone any information

about this case or to conduct any research about this case until I accept your verdict. In other

words, you cannot talk to anyone on the phone, correspond with anyone, or electronically

communicate with anyone about this case. You can only discuss the case in the jury room with

your fellow jurors during deliberations. I expect you will inform me immediately if you become

aware of another juror's violation of these instructions.

        You may not use these electronic means to investigate or communicate about the case

because it is important that you decide this case based solely on the evidence presented in this

courtroom.    Information on the Internet or available through social media might be wrong,

incomplete, or inaccurate. You are only permitted to discuss the case with your fellow jurors

during deliberations because they have seen and heard the same evidence you have. In our judicial

system, it is important that you are not influenced by anything or anyone outside of this courtroom.

Otherwise, your decision may be based on information known only by you and not your fellow

jurors or the parties in the case. This would unfairly and adversely impact the judicial process. A

juror who violates these restrictions jeopardizes the fairness of these proceedings, and a mistrial

could result, which would require the entire trial process to start over.



                                                  34
                                   INSTRUCTION NO. 31

       Your verdict, whether it is guilty or not guilty, must be unanimous as to each count.

       To find the defendant guilty of a particular count, every one of you must agree that the

government has overcome the presumption of innocence with evidence that proves his guilt

beyond a reasonable doubt.

       To find him not guilty of a particular count, every one of you must agree that the

government has failed to convince you beyond a reasonable doubt.

       Either way, guilty or not guilty, your verdict must be unanimous as to each count.




                                                35
                                    INSTRUCTION NO. 32

       Now you will hear closing arguments from the lawyers. Then I will have some final

instructions regarding the procedures you will follow in your deliberations.




                                                36
                                     INSTRUCTION NO. 33

       Now that all the evidence is in and the arguments are completed, you are free to talk about

the case in the jury room. In fact, it is your duty to talk with each other about the evidence, and to

make every reasonable effort you can to reach unanimous agreement. Talk with each other, listen

carefully and respectfully to each other's views, and keep an open mind as you listen to what your

fellow jurors have to say. Try your best to work out your differences. Do not hesitate to change

your mind if you are convinced that other jurors are right and that your original position was wrong.

       But do not ever change your mind just because other jurors see things differently, or just

to get the case over with. In the end, your vote must be exactly that-your own vote. It is important

for you to reach unanimous agreement, but only if you can do so honestly and in good conscience.

       No one will be allowed to hear your discussions in the jury room, and no record will be

made of what you say. So you should all feel free to speak your minds.

        Listen carefully to what the other jurors have to say, and then decide for yourself if the

government has proved the defendant guilty beyond a reasonable doubt.




                                                  37
                                    INSTRUCTION NO. 34

       If you decide that the government has proved the defendant guilty, then it will be my job

to decide what the appropriate punishment should be.

       Deciding what the punishment should be is my job, not yours. It would violate your oaths

as jurors to even consider the possible punishment in deciding your verdict.

       Your job is to look at the evidence and decide if the government has proved the defendant

guilty beyond a reasonable doubt.




                                                38
                                     INSTRUCTION NO. 35

        I have prepared a verdict form that you should use to record your verdict. It is the last page

of these instructions.

       If you decide that the government has proved the charge against the defendant beyond a

reasonable doubt, say so by having your foreperson mark the appropriate place on the form . If

you decide that the government has not proved the charge against him beyond a reasonable doubt,

say so by having your foreperson mark the appropriate place on the form. Your foreperson should

then sign the form, put the date on it, and return it to me.




                                                  39
                                     INSTRUCTION NO. 36

       As I explained to you earlier, the charge of possession of marijuana with intent to distribute

includes the lesser charge of possession of marijuana, and the charge of possession of cocaine with

intent to distribute includes the lesser charge of possession of cocaine.

       If you find the defendant not guilty of the greater charge, or if after making every

reasonable effort to reach a unanimous verdict on that charge, you find that you cannot agree, then

you must go on to consider whether the government has proved the lesser charge.

       If you decide that the government has proved the lesser charge beyond a reasonable doubt,

say so by having your foreperson mark the appropriate place on the verdict form. If you decide

that the government has not proved the lesser charge beyond a reasonable doubt, say so by having

your foreperson mark the appropriate place on the form. Your foreperson should then sign the

form, put the date on it and return it to me.




                                                 40
                                   INSTRUCTION NO. 37

       Remember that the defendant is only on trial for the particular crimes charged in the

indictment and the lesser charges which I described. Your job is limited to deciding whether the

government has proved the crimes charged or one of those lesser charges.




                                               41
                                    INSTRUCTION NO. 38

       Let me finish up by repeating something that I said to you earlier. Nothing that I have said

or done during this trial was meant to influence your decision in any way. You decide for

yourselves if the government has proved the defendant guilty beyond a reasonable doubt.




                                                42
                                        INSTRUCTION NO. 39

        Remember that if you elected to take notes during the trial, your notes should be used only

as memory aids. You should not give your notes greater weight than your independent recollection

of the evidence. You should rely upon your own independent recollection of the evidence or lack

of evidence and you should not be unduly influenced by the notes of other jurors. Notes are not

entitled to any more weight than the memory or impression of each juror.

        Whether you took notes or not, each of you must form and express your own opinion as to

the facts of the case.




                                                 43
